Exhibit 10.2

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated
as of March 23, 2017, is by and among tronc, Inc. (f/k/a Tribune Publishing
Company), a Delaware corporation (the “Company”), Merrick Media, LLC, a Delaware
limited liability company and Michael W. Ferro, Jr.

 

RECITALS

 

WHEREAS, the parties hereto entered into that certain Securities Purchase
Agreement, dated as of February 3, 2016 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain terms in the Agreement as
set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and of the agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.              Amendments.

 

(a)         Section 10.1.  The words “twenty-five percent (25%)” in Section 10.1
of the Agreement shall be amended by deleting them in their entirety and
replacing them with the words “thirty percent (30%)”.

 

(b)         Section 14.8(c).  Any notice to the Company shall be copied in
accordance with the terms and conditions of Section 14.8(c) of the Agreement to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn:       R. Scott Falk, P.C.

Sandy Perl, P.C.

Facsimile: (312) 862-2200

 

Section 2.              Representations and Warranties.  Each party hereto
represents and warrants as of the date hereof that:

 

(a)         such party, if an entity, (i) is an entity duly organized and
validly existing under the laws of its respective jurisdiction of incorporation,
(ii) has all requisite corporate or other legal entity power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns and (iii) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, or if a natural person, has the
legal capacity to execute, deliver and perform this Amendment;

 

(b)         if applicable, the execution, delivery and performance by such party
of this Amendment have been duly authorized by the board of directors (or
similar governing body) of such party, and no other corporate or similar action
on the part of such party is necessary to

 

1

--------------------------------------------------------------------------------


 

authorize the execution, delivery and performance by such party of this
Amendment or the consummation by such party of the transactions contemplated
hereby; and

 

(c)         this Amendment (i) has been duly executed and delivered by such
party and (ii) constitutes a legal, valid and binding obligation of such party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a legal action in equity or at law).

 

Section 3.              Entire Agreement.  The Agreement, as amended by this
Amendment, supersedes all prior agreements between the parties with respect to
its subject matter and constitutes (along with the documents referred to in the
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter, and any reference to the
Agreement shall be a reference to the Agreement as amended hereby.

 

Section 4.              Miscellaneous.  The terms and conditions of Section 14
of the Agreement, as amended by this Amendment, are hereby incorporated by
reference and made a part hereof, mutatis mutandis.

 

*              *              *              *              *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

 

TRONC, INC.

 

 

 

By:

/s/ Justin Dearborn

 

Name:

Justin Dearborn

 

Title:

Chief Executive Officer

 

 

 

MERRICK MEDIA, LLC

 

 

 

By:

Merrick Venture Management, LLC,

 

 

its sole manager

 

 

 

 

By:

/s/ Michael W. Ferro, Jr.

 

Name:

Michael W. Ferro, Jr.

 

Title:

Manager

 

 

 

 

 

/s/ Michael W. Ferro, Jr.

 

Michael W. Ferro, Jr.

 

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------